


 


IN THE MATTER OF PARKE BANK
 
)
STATE OF NEW JERSEY
   
)
DEPARTMENT OF
SEWELL, NEW JERSEY
 
)
BANKING AND INSURANCE

 
CONSENT ORDER
 
TO:     PARKE BANK
    c/o Celestino R. Pennoni, Chairman
    601 Delsea Drive
    Sewell, New Jersey 08080
 
BOARD OF DIRECTORS
PARKE BANK
 
Acknowledged:
Parke Bank, Sewell, New Jersey
 
By:           Celestino R. Pennoni, Chairman
Thomas Hedenberg, Vice-Chairman
Vito S. Pantilone, President, Chief Executive Officer and Director
Dr. Edward Infantolino, Director
Jack C. Sheppard, Jr., Director
Arret F. Dobson, Director
Fred G. Choate, Director
Ray H. Tresch, Director
Jeffrey H. Kripitz, Director
Richard Phalines, Director
Daniel J. Dalton, Director
Anthony J. Jannetti, Director
WHEREAS, the Commissioner of Banking and Insurance of the State of New Jersey
(“Commissioner”) is charged with the responsibility of administering and
enforcing the New Jersey Banking Act of 1948, N.J.S.A. 17:9A-1 et seq. (“the
Act”); and

 
1 of 22 

--------------------------------------------------------------------------------

 
 
WHEREAS, Parke Bank is a financial institution chartered by the Commissioner
under the Act; and
WHEREAS, pursuant to N.J.S.A. 17:9A-267, the Commissioner may order a state
chartered financial institution to cease any unsafe and unsound practices; and
WHEREAS, the Commissioner and the Bank having agreed to enter into this Consent
Order pursuant to N.J.S.A. 17:9A-267, and the Bank, without admitting or denying
any charges of unsafe and sound banking practices and violations of law or
regulation, hereby consent to the following provisions;
NOW THEREFORE, it is on this 9th day of April, 2012, ORDERED AND AGREED that:
MANAGEMENT
1.     (a)    The Bank shall have and retain qualified management. At a minimum,
such management shall include: a chief executive officer with proven ability in
managing a bank of comparable size and complexity and experience in upgrading a
low quality loan portfolio; a senior lending officer with an appropriate level
of lending, collection, and loan supervision experience for the type and quality
of the Bank's loan portfolio; and a chief financial officer with demonstrated
ability in all financial areas including, but not limited to, accounting,
regulatory reporting, budgeting and planning, management of the investment
function, liquidity management, and interest rate risk management. The Board
shall provide the necessary written authority to management to implement the
provisions of this ORDER.
(b)    The qualifications of management shall be assessed on its ability to:
(i)    comply with the requirements of this ORDER;

 
2 of 22 

--------------------------------------------------------------------------------

 

(ii)    operate the Bank in a safe and sound manner;
(iii)   comply with applicable laws, rules, and regulations; and
(iv)    restore all aspects of the Bank to a safe and sound condition, including
capital adequacy, asset quality, management effectiveness, earnings, liquidity,
and sensitivity to interest rate risk.
BOARD PARTICIPATION
2.     (a)    The Board shall increase its oversight of the affairs of the Bank,
assuming full responsibility for the approval of sound policies and objectives
and for the oversight of all of the Bank's activities, consistent with the role
and expertise commonly expected for directors of banks of comparable size.
(b)    This oversight shall include meetings to be held no less frequently than
monthly at which, at a minimum, the following areas shall be reviewed and
approved: reports of income and expenses; to the extent appropriate, new,
overdue, renewal, insider, charged off, delinquent (30 to 89 days), nonaccrual,
nonperforming, classified and recovered loans; investment activity; internal
loan watch; liquidity levels and funds management; adoption or modification of
operating policies; individual committee reports; audit reports; information
technology; internal control reviews including managements' responses; asset
liability management; reconciliation of general ledger accounts; and compliance
with this ORDER. Board minutes shall document these reviews and approvals,
including the names of any dissenting directors.

 
3 of 22 

--------------------------------------------------------------------------------

 

(c)    The Bank shall notify the Commissioner and the Regional Director of the
FDIC’s New York Regional Office (“Regional Director”) in writing of any
resignations or terminations of any members of its Board or any of its “senior
executive officers” (as that term is defined in section 303.101(b) of the FDIC’s
Rules and Regulations) within 10 days of the event. Prior to the addition of any
individual to the Board or the employment of any individual as a senior
executive officer, or any change in the title or function of a senior executive
officer or director, the Bank shall request and obtain the Commissioner’s and
the Regional Director’s written non-objection. Any notification required by this
subparagraph shall include a description of the background and experience of any
proposed new senior executive officer or Board member and must be received at
least 30 days prior to the individual assuming the new position. The Bank shall
also establish procedures to ensure compliance with section 32 of the Act, 12
U.S.C. § 1831i, and Subpart F of Part 303 of the FDIC's Rules and Regulations,
12 C.F.R. Part 303.
LOSS CHARGE-OFF
3.    The Bank shall eliminate from its books, by charge-off or collection, all
assets or portions of assets classified "Loss" by the FDIC or the Commissioner
in the current Report of Examination that have not been previously collected or
charged off. Elimination or reduction of such assets with the proceeds of other
Bank extensions of credit shall not be considered "collection" for purposes of
this paragraph. Thereafter, within 10 days after the receipt of any subsequent
report of examination of the Bank from the FDIC or the Commissioner, the Bank
shall eliminate from its books, by charge-off or collection, all assets or
portions of assets classified "Loss" in any subsequent report of examination
that have not been previously collected or charged off.

 
4 of 22 

--------------------------------------------------------------------------------

 
 
REDUCTION OF DELINQUENCIES AND CLASSIFIED ASSETS
4.    (a)    Within 45 days from the effective date of this ORDER, the Bank
shall formulate and submit for review as described in subparagraph (c), a
written plan ("Delinquent and Classified Asset Plan") to reduce the Bank's risk
position in each asset in excess of $250,000 which is more than 90 days
delinquent or classified "Substandard" or "Doubtful" in the current Report of
Examination. Thereafter, the Delinquent and Classified Asset Plan shall be
revised to reduce the Bank’s risk position in each asset in excess of $250,000
which becomes more than 90 days delinquent or classified “Substandard,”
“Doubtful” or listed for “Special Mention” in any report of examination. For
purposes of this provision, "reduce" means to collect, charge off, or improve
the quality of an asset so as to warrant its removal from adverse classification
by the Commissioner and the Regional Director.

(b)    The Delinquent and Classified Asset Plan shall include, at a minimum, the
following:
(i)    an action plan to review, analyze and document the current financial
condition of each delinquent or adversely classified borrower including source
of repayment, repayment ability, and alternative repayment sources, as well as
the value and accessibility of any pledged or assigned collateral, and any
possible actions to improve the Bank's collateral position;
(ii)   a schedule for reducing the outstanding dollar amount of each delinquent
or adversely classified asset, including timeframes for achieving the reduced
dollar amounts (at a

 
5 of 22   

--------------------------------------------------------------------------------

 
 
minimum, the schedule for each adversely classified asset must show its dollar
balance on a quarterly basis);

(iii)         specific action plans intended to reduce the Bank's risk exposure
in each classified asset;
(iv)   delineate areas of responsibility for loan officers; and
(v)    provide for the submission of monthly written progress reports to the
Board for review and notation in minutes of the Board meetings.
(c)    The Delinquent and Classified Asset Plan shall be submitted to the
Commissioner and the Regional Director for non-objection or comment. Within 30
days from receipt of non-objection or any comments from the Commissioner and the
Regional Director, and after incorporation and adoption of all comments, the
Board shall approve the Classified Asset Plan, which approval shall be recorded
in the minutes of the Board meeting. Thereafter, the Bank shall implement and
fully comply with the Delinquent and Classified Asset Plan.
(d)    The Bank shall not extend, directly or indirectly, any additional credit
to, or for the benefit of, any borrower who is already obligated in any manner
to the Bank on any extensions of credit (including any portion thereof) that has
been charged off the books of the Bank or classified "Loss" in the current or
any future Report of Examination, so long as such credit remains uncollected. If
the Bank determines that failure to extend any additional credit would be
substantially detrimental to the best interests of the Bank, a waiver or
non-objection may be requested from the Commissioner and the Regional Director.
Such waiver request shall



 
6 of 22   

--------------------------------------------------------------------------------

 
 
be made by the Board and contain a certification in writing as to the specific
reasons why failure to advance additional funds would be substantially
detrimental to the best interests of the Bank.

(e)    The Bank shall not extend, directly or indirectly, any additional credit
to, or for the benefit of, any borrower whose loan or other credit is more than
90 days delinquent or has been classified "Substandard", "Doubtful", or is
listed for "Special Mention" in the current or any future report of examination,
and is uncollected, unless the Board, or designated committee thereof, provides,
in writing, a detailed explanation of why the extension is in the best interest
of the Bank. Prior to extending additional credit pursuant to this subparagraph,
whether in the form of a renewal, extension, or further advance of funds, such
additional credit shall be approved by the Board, who shall determine that:
(i)      the failure of the Bank to extend such credit would be detrimental to
the best interests of the Bank, with a written explanation of why the failure to
extend such credit would be detrimental;
(ii)     the extension of such credit would improve the Bank's position, with a
written explanatory statement of how and why the Bank's position would improve;
and
(iii)    an appropriate workout plan has been developed and will be implemented
in conjunction with the additional credit to be extended.
(f)    The Board's determinations and approval shall be recorded in the minutes
of the Board meeting and copies shall be submitted to the Commissioner and the
Regional Director at such times as the Bank submits the progress reports
required by this ORDER or sooner upon the written request of the Commissioner
and the Regional Director.

 
7 of 22 

--------------------------------------------------------------------------------

 



INTEREST RESERVES AND INTEREST-ONLY TERMS
5.    (a)    Within 30 days from the effective date of this ORDER, the Bank
shall engage a qualified independent third party firm, acceptable to the
Commissioner and the Regional Director, to conduct a review of all credits that
have been originated, extended, or restructured with the use of interest
reserves and/or interest-only conditions, identify repayment risks and
regulatory accounting standards associated with this loan portfolio, including
the borrower’s source of repayment, and prepare a written analysis and
assessment of their findings (“Interest Reserve Report”).
(b)    The Interest Reserve Report shall be developed within 90 days from the
engagement of the third party and shall include, at a minimum:
(i)     identification and status of all credits that have been originated
and/or held by the Bank, extended, or restructured with the use of interest
reserves and/or interest-only terms or conditions, including name, original and
outstanding loan amount and, with respect to interest reserve loans, the reserve
dollar amount, term of the reserve and funding history of the reserve;
(ii)    assessment of the borrower’s ability to repay and underlying collateral
value;
(ii)    evaluation of management’s underwriting practices, risk rating process,
and compliance with regulatory reporting requirement as it relates to the
identified loan portfolio. This evaluation should include, but is not limited
to, the Bank’s identification of problem assets and workout strategies,
placement of credits on past due or non-accrual status, and compliance



 
8 of 22 

--------------------------------------------------------------------------------

 
 
with FDIC guidance relating to troubled debt restructure (“TDR”) as defined in
the instructions to the quarterly Consolidated Reports of Condition and Income
(“Call Report”) and in the Policy Statement on Prudent Commercial Real Estate
Loan Workouts (FIL-61-2009, issued October 30, 2009); and

(iv)    based on the findings of subparagraph (b), include an assessment of
impact on the Bank’s earnings and Allowance for Loan and Lease Losses (“ALLL”);
(c)    The Interest Reserve Report shall be submitted to the Commissioner and
the Regional Director for non-objection or comment. Within 30 days from receipt
of non-objection or any comments from the Commissioner and the Regional
Director, and after incorporation and adoption of all comments, the Board shall
approve the Interest Reserve Report, which approval shall be recorded in the
minutes of the Board meeting. Thereafter, the Bank shall implement and fully
comply with the Interest Reserve Report.
(d)    If applicable, within 30 days from the receipt of the Interest Reserve
Report, the Bank shall review its Call Reports filed with the Department of
Banking and Insurance on or after December 31, 2010, and amend said reports if
necessary to accurately reflect the financial condition of the Bank as of the
date of each such report.
(e)    While the Order is in effect, all credits that are originated, extended,
or restructured with the use of interest reserves or interest-only terms, need
to be approved by the Board, or a designated committee thereof, who shall
determine that:



 
9 of 22 

--------------------------------------------------------------------------------

 
 
(i)     the failure of the Bank to extend such credit would be detrimental to
the best interests of the Bank, with a written explanation of why the failure to
extend such credit would be detrimental;
(ii)    the extension of such credit would improve the Bank's position, with a
written explanatory statement of how and why the Bank's position would improve;
and
(iii)   an appropriate workout plan has been developed and will be implemented
in conjunction with the additional credit to be extended.
(f)    The Board's determinations and approval, as described in subparagraph
5(e), shall be recorded in the minutes of the Board meeting and copies shall be
submitted to the Commissioner and the Regional Director at such times as the
Bank submits the progress reports required by this ORDER or sooner upon the
written request of the Commissioner and the Regional Director.
LOAN REVIEW PROGRAM
6.    (a)    Within 45 days from the effective date of this ORDER, the Board
shall establish a program of independent loan review that will provide for a
periodic review of the Bank's loan portfolio and the identification and
categorization of problem credits ("Loan Review Program").
(b)    At a minimum, the Loan Review Program shall provide for:
(i)    prompt identification of loans with credit weaknesses that warrant the
special attention of management, including the name of the borrower, amount of
the loan, reason

 
10 of 22   

--------------------------------------------------------------------------------

 

why the loan warrants special attention; and assessment of the degree of risk
that the loan will not be fully repaid according to its terms;
(ii)     prompt identification of all outstanding balances and commitments
attributable to each obligor identified under the requirements of subparagraph
(i), including outstanding balances and commitments attributable to related
interests of such obligors, including the obligor of record, relationship to the
primary obligor identified under subparagraph (i), and an assessment of the risk
exposure from the aggregate relationship;
(iii)   identification of trends affecting the quality of the loan portfolio and
potential problem areas;
(iv)    assessment of the overall quality of the loan portfolio;
(v)     identification of credit and collateral documentation exceptions;
(vi)    identification and status of violations of laws, rules, or regulations
with respect to the lending function;
(vii)   identification of loans that are not in conformance with the Bank's Loan
Policy;
(viii)         identification of loans to directors, officers, principal
shareholders, and their related interests; and
(ix)    a mechanism for reporting periodically, but in no event less than
quarterly, the information developed in (i) through (viii) above to the Board.

 
11 of 22   

--------------------------------------------------------------------------------

 

(c)    The Loan Review Program shall be submitted to the Commissioner and the
Regional Director for non-objection or comment. Within 30 days from receipt of
non-objection or any comments from the Commissioner and the Regional Director,
and after incorporation and adoption of all comments, the Board shall approve
the Loan Review Program, which approval shall be recorded in the minutes of the
Board meeting. Thereafter, the Bank shall implement and fully comply with the
Loan Review Program.
LOAN POLICY
7.    (a)    Within 60 days from the effective date of this ORDER, the Bank
shall conduct a review of the Bank's loan policies and procedures for adequacy
and, based upon such review, shall make all appropriate revisions to the loan
policies and procedures ("Loan Policy") necessary to address the lending
deficiencies identified in the current Report of Examination. The revised Loan
Policy shall be submitted for review as described in subparagraph (c). The Board
shall also establish review and monitoring procedures to ensure that all lending
personnel adhere to the Loan Policy, and that the Board receives timely and
fully documented reports on loan activity, including reports that identify
deviations from the Loan Policy.
(b)    The Loan Policy shall, at minimum:
(i)     require that all extensions of credit originated or renewed by the Bank,
including loans purchased from a third party (loan participations):
a.    have a clearly defined and stated purpose;

 
12 of 22   

--------------------------------------------------------------------------------

 

b.    have a predetermined and realistic repayment source and schedule,
including secondary source of repayment;
c.    are supported by complete loan documentation, including lien searches,
perfected security interests, and collateral valuations; and
d.   are supported by current financial information, profit and loss statements
or copies of tax returns, and cash flow projections, which shall be maintained
throughout the term of the loan; and are otherwise in conformance with the Loan
Policy;
(ii)   require monthly monitoring and analyses of the Bank’s commercial real
estate loan portfolio consistent with the FDIC’s Interagency Guidance on
Concentrations in Commercial Real Estate Lending, Sound Risk Management
Practices (FIL-104-2006, issued December 12, 2006);
(iii)   require appropriate risk management practices and guidelines for the
restructuring of loans and for the timely identification and reporting of TDRs,
as defined in the Call Report instructions and as outlined in the FDIC’s Policy
Statement on Prudent Commercial Real Estate Loan Workouts (FIL-61-2009, issued
October 30, 2009);
(iv)    incorporate limitations on the amount that can be loaned in relation to
established collateral values, require the source of collateral valuations be
identified, require that collateral valuations be completed prior to the
commitment to lend funds, and require that collateral valuations be performed on
a periodic basis over the term of the loan;
(v)     require accurate reporting of past due loans to the Board or the Bank's
loan committee at least monthly;



 
13 of 22   

--------------------------------------------------------------------------------

 

(vi)     require the individual reporting of loans granted as exceptions to the
Loan Policy and aggregation of such loans in the portfolio;
(vii)    prohibit the capitalization of interest or loan-related expenses unless
the Board or the Bank's loan committee provides, in writing, a detailed
explanation of why such action is in the best interest of the Bank;
(viii)   define the appropriate use of, and establish specific limitations for,
interest-only and principal moratorium loan terms or conditions; and
(ix)      establish review and monitoring procedures for compliance with the
FDIC's appraisal regulation, 12 C.F.R. Part 323, and the FDIC’s Interagency
Appraisal and Evaluation Guidelines (FIL-82-010, issued December 2, 2010).
(c)    The Loan Policy shall be submitted to the Commissioner and the Regional
Director for non-objection or comment. Within 30 days from receipt of
non-objection or comments from the Commissioner and the Regional Director, and
after incorporation and adoption of all comments, the Board shall approve the
Loan Policy, which approval shall be recorded in the minutes of the Board
meeting. Thereafter, the Bank shall implement and fully comply with the Loan
Policy.
CONCENTRATIONS
8.   (a)    Within 90 days from the effective date of this ORDER, the Bank shall
formulate and submit for review as described in subparagraph (b), a written plan
to reduce and manage each of the concentrations of credit identified in the
Bank’s most recent Report of Examination (“Concentrations Reduction Plan”). At a
minimum, the Concentrations Reduction Plan shall

 
14 of 22 

--------------------------------------------------------------------------------

 

provide for written procedures for the ongoing measurement and monitoring of the
concentrations of credit, and a limit on concentrations commensurate with the
Bank’s capital position, business strategy, management expertise, size,
location, safe and sound banking practices, and the overall risk profile of the
Bank. The Concentrations Reduction Plan shall prohibit any advances that would
increase the concentration unless the advance is pursuant to an existing loan
agreement and unless the Board, or a designated committee thereof, provides, in
writing, a detailed explanation of why the extension is in the best interest of
the Bank. Prior to extending additional credit pursuant to this paragraph,
whether in the form of a renewal, extension, or further advance of funds, such
additional credit shall be approved by the Board, or a designated committee
thereof, who shall determine that:

(i)     the failure of the Bank to extend such credit would be detrimental to
the best interests of the Bank, with a written explanation of why the failure to
extend such credit would be detrimental;
(ii)    the extension of such credit would improve the Bank's position, with a
written explanatory statement of how and why the Bank's position would improve;
and
(iii)   an appropriate workout plan has been developed and will be implemented
in conjunction with the additional credit to be extended.
(b)    The Board's, or designated committee’s, determinations and approval shall
be recorded in the minutes of the Board meeting and copies shall be maintained
in the respective loan files.
(c)    The Concentrations Reduction Plan shall include, but not be limited to:
(i)     dollar levels and percent of total Tier 1 capital to which the Bank
shall reduce the concentration;



 
15 of 22 

--------------------------------------------------------------------------------

 

(ii)     timeframes for achieving the reduction in dollar levels in response to
(i) above;
(iii)    provisions requiring compliance with the FDIC’s Interagency Guidance on
Concentrations in Commercial Real Estate Lending, Sound Risk Management
Practices (FIL­-104-2006, issued December 12, 2006) and Managing Commercial Real
Estate Concentrations in a Challenging Environment (FIL-22-2008, issued March
17, 2008);
(iv)   provisions for controlling and monitoring of CRE, including plans to
address the rationale for CRE levels as they relate to growth and capital
targets, segmentation and testing of the CRE portfolio to detect and limit
concentrations with similar risk characteristics; and
(v)    provisions for the submission of monthly written progress reports to the
Board for review and notation in minutes of the Board meetings.
(d)    The Concentrations Reduction Plan shall be submitted to the Commissioner
and the Regional Director for non-objection or comment. Within 30 days from
receipt of non-objection or any comments from the Commissioner and the Regional
Director, and after incorporation and adoption of all comments, the Board shall
approve the Concentrations Reduction Plan, which approval shall be recorded in
the minutes of the Board meeting. Thereafter, the Bank shall implement and fully
comply with the Concentrations Reduction Plan.
PROFIT AND BUDGET PLAN
9.   (a)    Within 90 days from the effective date of this ORDER, and within the
first 30 days of each calendar year thereafter, the Bank shall formulate and
submit for review as described in subparagraph (c), a written profit and budget
plan ("Profit Plan") consisting of goals

 
16 of 22 

--------------------------------------------------------------------------------

 

and strategies, consistent with sound banking practices, and taking into account
the Bank's other written plans, policies, or other actions as required by this
ORDER.
(b)    The Profit Plan shall include, at a minimum:
(i)      a description of the operating assumptions that form the basis for, and
adequately support, material projected revenue and expense components;
(ii)     specific goals to maintain appropriate provisions to the ALLL;
(iii)    realistic and comprehensive budgets for all categories of income and
expense;
(iv)     an executive compensation plan, addressing any and all salaries,
bonuses and other benefits of every kind or nature whatsoever, both current and
deferred, whether paid directly or indirectly, which plan incorporates
qualitative as well as profitability performance standards for the Bank's senior
executive officers;
(v)     a budget review process to monitor the revenue and expenses of the Bank
whereby actual performance is compared against budgetary projections not less
than quarterly; and
(vi)    recording the results of the budget review and any actions taken by the
Bank as a result of the budget review in the Board minutes.
(c)    The Profit Plan shall be submitted to the Commissioner and the Regional
Director for non-objection or comment. Within 30 days from receipt of
non-objection or any

 
17 of 22 

--------------------------------------------------------------------------------

 

comments from the Commissioner and the Regional Director, and after
incorporation and adoption of all comments, the Board shall approve the Profit
Plan, which approval shall be recorded in the minutes of the Board meeting.
Thereafter, the Bank shall implement and fully comply with the Profit Plan.
(d)    Within 30 days following the end of each calendar quarter following
completion of the Profit Plan required by this paragraph, the Board shall
evaluate the Bank's actual performance in relation to the Profit Plan, record
the results of the evaluation, and note any actions taken by the Bank in the
minutes of the Boards' meeting at which such evaluation is undertaken. A copy of
the evaluation, including any action taken, shall be submitted to the
Commissioner and the Regional Director at such times as the Bank submits the
progress reports required by paragraph 13 of this Order.
CORRECTION OF VIOLATIONS
10.    The Bank shall take all steps necessary, consistent with other provisions
of this ORDER and safe and sound banking practices, to eliminate or correct and
prevent unsafe or unsound banking practices, violations of law or regulation,
and all contraventions of regulatory policies or guidelines cited in the current
Report of Examination.

COMPLIANCE COMMITTEE
11.    (a)    Within 30 days from the effective date of this ORDER, the Board
shall establish a compliance committee ("Compliance Committee") composed of at
least three directors who are not now, and have never been, involved in the
daily operations of the Bank, and whose

 
18 of 22 

--------------------------------------------------------------------------------

 

composition is acceptable to the Commissioner and the Regional Director, to
monitor and ensure the Bank’s compliance with this ORDER.
(b)    Within 45 days from the effective date of this ORDER, and at monthly
intervals thereafter, such Compliance Committee shall prepare and present to the
Board a written report of its findings, detailing the form, content, and manner
of any action taken to ensure compliance with this ORDER and the results
thereof, and any recommendation with respect to such compliance. Such progress
reports shall be included in the Board minutes. Nothing contained herein shall
diminish the responsibility of the entire Board to ensure compliance with the
provisions of this ORDER.
DIVIDEND RESTRICTION
12.    The Bank shall not declare or pay any dividend without the prior written
consent of the Commissioner and the Regional Director.

PROGRESS REPORTS
13.    Within 30 days from the end of each calendar quarter following the
effective date of this ORDER, the Bank shall furnish to the Commissioner and the
Regional Director written progress reports detailing the form, manner, and
results of any actions taken to secure compliance with this ORDER. All progress
reports and other written responses to this ORDER shall be reviewed by the Board
and made a part of the Board minutes.

 
19 of 22 

--------------------------------------------------------------------------------

 
 
SHAREHOLDER DISCLOSURE
14.    Within 30 days from the effective date of this ORDER, the Bank shall send
a copy of this ORDER, or otherwise furnish a description of this ORDER, to its
parent holding company. The description shall fully describe the ORDER in all
material respects.
This ORDER shall be effective on the date of issuance.
The provisions of this ORDER shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.
The provisions of this ORDER shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended, or set aside by the Commissioner.
The provisions of this ORDER shall not bar, estop, or otherwise prevent the
Department of Banking and Insurance or the FDIC, or any other federal or state
agency or department, from taking any other action against the Bank or any of
the Bank’s current or former institution-affiliated parties.
This agreement may be executed in several counterparts, each of which shall be
deemed an original, and all of such counterparts together shall constitute one
and the same instrument.
In the event any paragraph of this ORDER is ruled to be invalid, illegal or
unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality and enforceability of the remaining paragraphs hereof shall
not in any way be affected or impaired thereby.

 
20 of 22 

--------------------------------------------------------------------------------

 

This ORDER is entered into under the Commissioner’s authority under the New
Jersey Banking Act of 1948 and shall have the full force of law as provided in
N.J.S.A. 17:9A-267 and 268.
 
 
 
/s/ Kenneth E. Kobylowski
____________________________________
Kenneth E. Kobylowski, Acting Commissioner
Department of Banking and Insurance

 
21 of 22 

--------------------------------------------------------------------------------

 

Consented to as to form, substance and entry:
 
Parke Bank
 
 
/s/Celestino R. Pennoni
__________________________________________
Celestino R. Pennoni, Chairman
 
 
/s/Thomas Hedenberg
__________________________________________
Thomas Hedenberg, Vice-Chairman
 
 
/s/ Vito S. Pantilione
__________________________________________
Vito S. Pantilone, President, Chief Executive Officer and Director
 
 
/s/ Dr. Edward Infantolino
__________________________________________
Dr. Edward Infantolino, Director
 
 
/s/ Jack C. Sheppard, Jr.
__________________________________________
Jack C. Sheppard, Jr., Director
 
 
/s/ Arret F. Dobson
__________________________________________
Arret F. Dobson, Director
 
 
/s/ Fred G. Choate
__________________________________________
Fred G. Choate, Director
 
 
/s/ Ray H. Tresch
__________________________________________
Ray H. Tresch, Director
 
 
/s/ Jeffrey H. Kripitz
__________________________________________
Jeffrey H. Kripitz, Director
 
 
/s/ Richard Phalines
__________________________________________
Richard Phalines, Director
 
 
/s/ Daniel J. Dalton
__________________________________________
Daniel J. Dalton, Director
 
 
/s/ Anthony J. Jannetti
__________________________________________
Anthony J. Jannetti, Director
 
 
 
 
22 of 22